            Case 2:17-cr-20043-JAR Document 190 Filed 11/04/20 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

              Plaintiff,

              v.                                          Case No. 17-CR-20043-02-JAR

JESUS QUINTANA,

              Defendant.


                                MEMORANDUM AND ORDER

        This matter comes before the Court on pro se Defendant Jesus Quintana’s Motion to

Reduce Sentence—First Step Act (Doc. 184). For the reasons provided below, Defendant’s

motion is denied.

I.      Background

        On September 19, 2018, Defendant pleaded guilty to conspiracy to distribute and possess

with intent to distribute more than five kilograms of cocaine, in violation of 21 U.S.C. §§

841(a)(1), (b)(1)(A)(ii), and 846.1 On May 13, 2019, the Court sentenced Defendant to 90

months’ imprisonment, a five-year term of supervised release, and a $100 special assessment.2

On August 16, 2019, the Tenth Circuit Court of Appeals dismissed Defendant’s appeal

concluding that the issue he attempted to appeal fell within his plea agreement’s waiver of his

right to appeal.3




        1
            Doc. 74.
        2
            Doc. 129.
        3
            Doc. 163.
            Case 2:17-cr-20043-JAR Document 190 Filed 11/04/20 Page 2 of 8




        Defendant is currently incarcerated at El Reno FCI. The Bureau of Prisons (“BOP”)

reports 268 inmates at that facility have tested positive for COVID-19, 704 inmates have been

tested, and one inmate has died.4 There are 127 active inmate cases, 18 active staff cases, and

191 tests remain pending.5 Defendant is 40 years old, and his projected release date is January 1,

2024.

        On September 2, 2020, Defendant filed a motion requesting compassionate release due to

the underlying health conditions of chronic acid reflux and “nasal breathing paths” and the risk

of severe complications should he contract COVID-19 while in prison. In addition, he requests

release to help care for his sister, who is paralyzed from the neck down. He requests that his

time be reduced to time served and states that he is willing to be placed on home confinement.

        Under Standing Administrative Orders 19-1 and 20-8, the Federal Public Defender

(“FPD”) is appointed to represent indigent defendants who may qualify to seek compassionate

release under section 603(b) of the First Step Act and that are brought on grounds related to the

COVID-19 pandemic. The FPD is to notify the Court within 15 days of any pro se individual

filing a compassionate release motion whether it intends to enter an appearance on behalf of the

defendant, or whether it seeks additional time to make such determination. In this case, the time

to do so has expired, and the FPD did neither. Accordingly, Defendant’s motion proceeds pro se.

II.     Legal Standards

        “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do




        4
           Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus
(last accessed November 2, 2020).
        5
            Id.




                                                     2
              Case 2:17-cr-20043-JAR Document 190 Filed 11/04/20 Page 3 of 8




so.’”6 Section 3582(c) permits a court to modify a term of imprisonment for compassionate

release only if certain exceptions apply. Until recently, these exceptions required the BOP to

move on a defendant’s behalf. In 2018, however, the First Step Act modified the compassionate

release statute, permitting a defendant to bring his own motion for relief.7 But a defendant may

bring a motion for compassionate release from custody only if he “has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on [his] behalf or the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier. . . .”8 Unless a defendant meets this exhaustion requirement, the court lacks

jurisdiction to modify the sentence or grant relief.9

         Where a defendant has satisfied the exhaustion requirement, a court may reduce the

defendant’s proposed sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to

the extent they are applicable, if the court determines: (1) “extraordinary and compelling reasons

warrant such a reduction”; or (2) “the defendant is at least 70 years of age, has served at least 30

years in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination

has been made by the Director of the [BOP] that the defendant is not a danger to the safety of

any other person or the community.”10 In addition, a court must ensure that any reduction in a


         6
          United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81 F.3d
945, 947 (10th Cir. 1996)).
         7
             First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
         8
             18 U.S.C. § 3582(c)(1)(A).
         9
           United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); see also United States v. Walker, No. 13-
10051-EFM, 2020 WL 2101369, at *2 (D. Kan. May 1, 2020) (“The administrative exhaustion requirement is
jurisdictional and cannot be waived.”); see also United States v. Read-Forbes, 454 F. Supp. 3d 1113, 1116–17 (D.
Kan. Apr. 16, 2020) (analyzing the text, context, and historical treatment of § 3582(c)’s subsections to determine the
exhaustion requirement is jurisdictional). Cf. United States v. Younger, No. 16-40012-DDC, 2020 WL 3429490, at
*3 (D. Kan. June 23, 2020) (reasoning that, absent direct guidance from the Tenth Circuit, the Sixth Circuit’s
approach articulated in United States v. Alam, 960 F.3d 831 (6th Cir. 2020), is “highly persuasive,” and concluding
that § 3582(c)(1)(A)’s exhaustion requirement is a claims-processing rule).
         10
              18 U.S.C. § 3582(c)(1)(A).




                                                           3
              Case 2:17-cr-20043-JAR Document 190 Filed 11/04/20 Page 4 of 8




defendant’s sentence under this statute is “consistent with applicable policy statements issued by

the Sentencing Commission.”11

         The Sentencing Commission’s policy statement pertaining to sentence reductions under

18 U.S.C. § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. The comments to § 1B1.13

contemplate four categories of extraordinary, compelling circumstances: (1) the defendant is

suffering from a terminal illness, i.e., a serious, advanced illness with an end-of-life trajectory;

(2) the defendant is suffering from a serious physical or medical condition, serious functional or

cognitive impairment, or deteriorating physical or mental health because of the aging process

that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which the defendant is not expected to recover;

(3) the defendant is at least 65 years old, is experiencing a serious deterioration in physical or

mental health because of the aging process, and has served at least ten years or seventy-five

percent of the term of imprisonment, whichever is less; and (4) the defendant needs to serve as a

caregiver for a minor child, spouse, or registered partner.12 A defendant requesting

compassionate release bears the burden of establishing that compassionate release is warranted

under the statute.13




         11
            Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding the Sentencing Commission
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).
         12
              U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (U.S. Sentencing Comm’n 2018).
         13
           See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (finding that defendant bears the burden of
demonstrating entitlement to relief under § 3582(c)(2)); United States v. Bright, No. 14-10098-JTM, 2020 WL
473323, at *1 (D. Kan. Jan. 29, 2020) (noting that the “extraordinary and compelling” standard imposes a heavy
burden on an inmate seeking compassionate release under § 3582(c)(1)(A)).




                                                         4
            Case 2:17-cr-20043-JAR Document 190 Filed 11/04/20 Page 5 of 8




III.   Discussion

       A. Exhaustion

       Defendant satisfies the exhaustion requirement described in § 3582(c). Defendant sent a

letter to the Warden on June 19, 2020 requesting compassionate release.14 As of September 2,

2020, the date Defendant filed his motion in this Court, more than 30 days had passed. In

addition, the government does not dispute that Defendant satisfies the applicable exhaustion

requirement. Thus, this Court will proceed on and consider Defendant’s motion.

       B.         Extraordinary and Compelling Reasons

       Having determined that Defendant has properly exhausted administrative remedies, the

Court must next determine whether extraordinary and compelling reasons warrant reducing

Defendant’s sentence to time served. Congress permitted the Sentencing Commission to

“describe what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples.”15 The Sentencing

Commission, in its commentary to U.S.S.G. § 1B1.13, has enumerated four categories of

circumstances which may constitute extraordinary relief.16

       Here, Defendant asserts that his circumstances constitute extraordinary, compelling

reasons to reduce his sentence. He first contends that his underlying health conditions of chronic

acid reflux and “nasal breathing paths,” coupled with the outbreak of COVID-19 in prison, make

him more susceptible to serious illness should he contract COVID-19. He acknowledges that

due to the Centers for Disease Control and Prevention (“CDC”) guidance, he is not at high risk

for complications. Defendant believes, however, that if he does contract COVID-19, his


       14
            Docs. 184-1, 184-2.
       15
            28 U.S.C. § 994(t).
       16
            U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (U.S. Sentencing Comm’n 2018).




                                                       5
             Case 2:17-cr-20043-JAR Document 190 Filed 11/04/20 Page 6 of 8




breathing problems will not allow him to fight it off. The government asserts that Defendant’s

health conditions do not constitute an extraordinary or compelling reason warranting release.

        Here, neither of Defendant’s underlying medical conditions is listed as conditions by the

CDC that are at increased risk of serious complications should Defendant contract COVID-19.

Although the Court is sympathetic to Defendant’s concerns and recognizes that Defendant’s risk

of contracting COVID-19 complications may be higher due to some breathing difficulties, he

does not show a relatively high risk based on his health conditions. Generalized concerns about

COVID-19, even when the virus has spread within a correctional facility, do not create the type

of extraordinary and compelling circumstances sufficient to justify compassionate release.17

Thus, based on his medical conditions, Defendant does not make an individualized showing

about his increased vulnerability to contracting COVID-19 and having significant or severe

health issues, and he does not meet his burden in demonstrating extraordinary and compelling

circumstances warranting compassionate release.

        In addition, Defendant contends that he presents an extraordinary and compelling reason

for release due to his sister’s paralysis from the neck down and the need for him to act as her

primary caregiver. Family circumstances can sometimes establish an extraordinary and

compelling reason warranting release. Specifically, the “family circumstances” application note

to § 1B1.13 provides that an extraordinary or compelling reason may exist for a reduction in

sentence due to the “death or incapacitation of the caregiver of the defendant’s minor child or

minor children” or due to “[t]he incapacitation of the defendant’s spouse or registered partner




        17
           United States v. Dial, 2020 WL 4933537, at *3 (D. Kan. 2020) (citing United States v. Seymon, 2020 WL
2468762, at *4 (C.D. Ill. May 13, 2020) (“The Court does not seek to minimize the risks that COVID-19 poses to
inmates in the BOP,” however, “the mere presence of COVID-19 in a particular prison cannot justify compassionate
release—if it could, every inmate in that prison could obtain release.”).




                                                       6
               Case 2:17-cr-20043-JAR Document 190 Filed 11/04/20 Page 7 of 8




when the defendant would be the only available caregiver for the spouse or registered partner.”18

Here, neither circumstance exists. Defendant’s sister is not the caretaker of his children nor his

spouse.

          Furthermore, even if the Court was inclined to find that caring for an incapacitated

sibling was an extraordinary and compelling reason,19 Defendant fails to provide any evidence to

the Court demonstrating that he is the only potential caregiver.20 Instead, Defendant states that

his wife helps take care of his sister, but his wife needs to seek outside work, which diminishes

her ability to care for Defendant’s sister. In addition, Defendant’s Presentence Investigation

Report indicates that his father and two other siblings reside in the Wichita area who could

potentially help provide care to Defendant’s sister.21 Thus, although the Court is sympathetic to

Defendant’s family circumstances, Defendant’s assertion that his sister may need additional

caregiver help does not constitute an extraordinary and compelling reason warranting release in

this case.

          IT IS THEREFORE ORDERED that Defendant’s Motion to Reduce Sentence—First

Step Act (Doc. 184) is DENIED.

          IT IS SO ORDERED.



          18
               U.S. Sentencing Guidelines Manual, § 1B1.13, Application Notes, 1(C)(i)–(ii).
          19
            Although the Court is aware of some courts allowing compassionate release for caregiver assistance to a
parent, the Court is unaware of any decisions in which a defendant was released to be the caregiver for a sibling.
          20
             See United States v. Bucci, 409 F. Supp. 3d 1, 2 (D. Mass. 2019) (finding that an extraordinary and
compelling reason warranting compassionate release existed because the defendant was the only available caregiver
for his ailing mother); United States v. Nevers, No. 16-88, 2019 WL 7281929, at *6 (E.D. La. Dec. 27, 2019)
(distinguishing the facts in the case before it from Bucci because the defendant did not demonstrate that she was the
only potential caregiver for her mother and thus release was not warranted). See also United States v. Ingram, No.
2:14-cr-40, 2019 WL 3162305, at *2 (S.D. Ohio July 16, 2019) (finding that the family circumstances of aging and
sick parents do not constitute extraordinary and compelling circumstances warranting compassionate release).
These cases all addressed caregiving in relation to parents.
         21
            Doc. 96. The Court notes that another one of Defendant’s siblings is currently incarcerated due to the
underlying facts in this case.




                                                            7
 Case 2:17-cr-20043-JAR Document 190 Filed 11/04/20 Page 8 of 8




Dated: November 4, 2020

                                   S/ Julie A. Robinson
                                   JULIE A. ROBINSON
                                   CHIEF UNITED STATES DISTRICT JUDGE




                               8
